EXHIBIT 10.48




AMENDMENT OF THE TERMS AND CONDITIONS OF
2007 PERFORMANCE-BASED STOCK AWARDS


On February 9, 2010, the Executive Compensation and Human Resources Committee of
the Board of Directors of Occidental Petroleum Corporation amended the Terms and
Conditions of Performance-Based Stock Award under Occidental Petroleum
Corporation 2005 Long-Term Incentive Plan (January 2007 version – Corporate);
Terms and Conditions of Performance-Based Stock Award under Occidental Petroleum
Corporation 2005 Long-Term Incentive Plan (January 2007 version – Oil and Gas);
and Terms and Conditions of Performance-Based Stock Award under Occidental
Petroleum Corporation 2005 Long-Term Incentive Plan (January 2007 version –
Chemicals) (collectively, the “2007 PSA Awards”), with respect to satisfaction
of the withholding tax obligations.  Specifically, the second sentence of
Paragraph 9. Taxes and Withholding was deleted and the following was substituted
in its stead:


“If the Company must withhold any tax in connection with the issuance of any
Common Shares or the payment of cash or any other consideration pursuant to the
grant of Target Performance Shares (other than the payment of Dividend
Equivalents), the Grantee shall satisfy all or any part of any such withholding
obligation proportionally from any cash amount payable under this Agreement and,
from the Common Shares that are issued or transferred to the Grantee pursuant to
this Agreement.”

